Citation Nr: 1122789	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  09-40 316	)	DATE
	)
	)

On appeal from the Committee on Waivers and Compromises (the Committee) of the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota


THE ISSUE

Entitlement to a waiver of debt resulting from the overpayment of pension benefits in the amount of $14,572.00.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel





INTRODUCTION

The Veteran served on active duty from January 1970 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision denying a waiver of the declared debt.

The Veteran has requested a hearing on this matter; however, no such hearing has been scheduled on account of the difficulties inherent to the Veteran's incarcerated status.  In light of the grant reached below, the Board finds that this due process problem is moot, representing at the worst, harmless error.


FINDING OF FACT

The VA's fault in the creation of this debt is so significant as to outweigh the other factors in the case.  


CONCLUSION OF LAW

Recovery of the pension overpayment indebtedness would be against equity and good conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.914, 1.962, 1.965, 3.666 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran requests a waiver of the declared overpayment debt.  He asserts that his wife cashed his VA benefit checks while he was in prison and that he did not even know the VA had continued to pay the checks.  He asserts that to require him to repay the debt would not only be unfair, but impossible, given his status as a prisoner having no earning capacity.

Duty to notify

Claims for waiver of debt owed to the VA are governed by the provisions of Chapter 53 of Title 38 of the United States Code.  This statute contains its own specific notice provisions.  Review of the record shows that the veteran received notice of his debt which conforms to the requirements of 38 U.S.C.A. § 5302 and its implementing regulations.  The United States Court of Appeals for Veterans Claims (Court) has held that the notice and duty to assist provisions of the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (VCAA), which are relevant to a different chapter of title 38, and thus do not apply to this appeal.  Barger v. Principi, 16 Vet. App. 132 (2002).  In any event, the veteran is not prejudiced by the determination below.

History and analysis

The VA granted pension benefits to the Veteran in June 1992, based upon disabilities which precluded him from employment.  In June 2006, the VA increased his monthly pension rate to reflect his need for aid and attendance.  

The evidence of record reflects that the veteran was incarcerated due to a felony violation of parole in August 2007.  In September 2007, the Veteran's wife submitted a request to the Houston RO for apportionment of his VA benefits, because he was incarcerated.  In November 2007, the Veteran himself wrote a letter to the Houston RO stating that his wife had told him his pension check had been "shut off."  In the letter, he requested that some of his pension benefits continue to be paid to his wife so that she could pay their bills while he was incarcerated.  He also requested that a portion of his benefit check be paid to him so that he could purchase hygiene items and writing materials while in prison.  He included his return address, at the prison, on this correspondence.

In December 2007, the RO ran a prisoner match with records from the Social Security Administration, confirming that the Veteran was indeed incarcerated at a Texas state prison.  In a February 2008 letter addressed to the Houston RO, the Veteran informed that he was planning to divorce his wife, and requested that the VA "discontinue sending her any further money from my pension check."  He stated, "it is time I have you cut off the funds she is receiving from the government on my behalf."  In April 2008, an official with the Inmate Trust Fund at the prison returned an uncashed VA check to the RO in St. Paul, noting that the Veteran had been incarcerated for more than 60 days.  Approximately a week later, the Veteran wrote a letter to the St. Paul RO, complaining that his check had been returned and wanting to know why.

The Veteran's pension benefits were apparently terminated in July.  The Veteran was notified of the declared debt and of the exact amount of the debt in separate letters dated in August 2008 and filed a timely request for waiver of the declared debt the following month.  

VA regulations provide that if any individual to whom VA pension benefits are being paid is imprisoned in a Federal, State or local penal institution as the result of conviction of a felony or misdemeanor, such compensation payments will be discontinued effective on the 61st day of imprisonment following conviction.  Apportionment of such pension benefits may be made to dependents of the prisoner under certain circumstances.  38 C.F.R. § 3.666.  

Upon review, the Board finds that the VA had actual notice of the Veteran's incarceration within 61 days of that event.  First, the letter from the Veteran's wife, requesting an apportionment of his benefits on account of his incarceration should have triggered investigation into his status.  Second, the letter from the Veteran himself was received just outside the 61 day time period, but contained ample evidence of his incarceration, in that he stated he was incarcerated in the letter and he also provided a return address indicating such.  Just one month later, in December 2007, the results of the SSA-VA prisoner match provided further confirmation of the Veteran's incarcerated status.  Then, in April 2008, the VA's check was returned to the VA on account of the Veteran being in prison.  Yet, for unknown reasons, the VA waited until July 2008 to take action to terminate the Veteran's pension benefit.  

The fact that two different ROs, the Veteran's local RO in Houston and the Debt Management Center in St. Paul, are involved in this case, may explain part of the delay and the confusion as to why the Committee in St. Paul found that the Veteran was at fault in failing to notify the VA of his incarceration.  However, this is irrelevant to the analysis of this appeal, however, because any VA records are deemed to be constructively of record in proceedings before other parts of the overall VA organization.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

      Validity

In the analysis of a waiver of indebtedness case, VA must make an initial determination regarding whether the debt is valid before deciding whether a waiver of the debt is in order.  Schaper v. Derwinski, 1 Vet. App. 430, 433-7 (1991).

In this case, the debt was created because the VA continued to pay pension benefits to the Veteran during approximately eight months when he was incarcerated and thus not entitled to receive pension benefits.  The checks, with the exception of the one returned by the Inmate Trust Fund in April 2008, were all apparently negotiated.  Because the checks were paid when the Veteran was not entitled to receive any money from the VA, the resulting overpayment debt was properly declared.

If a debt was the result solely of administrative error, no overpayment may be charged to the Veteran for the portion of the overpayment attributable to administrative error.  Jordan v. Brown, 10 Vet. App. 171 (1997).  However, where an erroneous award is based on an act of commission or omission by a payee or with the payee's knowledge, sole administrative error is not present.  Id.  In Jordan, the Court also found that sole administrative error was not present if the payee knew, or should have known, that the payments were erroneous.  

In this case, it is difficult to ascertain exactly what the Veteran knew as to his VA pension checks.  He asserts in support of this application for a waiver that he thought the VA had stopped his pension checks and that his wife was cashing them without his knowledge.  However, this assertion is not entirely consistent with the letters he wrote to VA in February and April 2008, requesting that the VA stop sending checks to his wife, and then complaining that the Inmate Trust Fund had returned his check to VA.  Thus, we decline to find sole administrative error in the creation of this debt.  Regardless of whether the Veteran benefitted from the VA pension benefits which were erroneously paid, however, the VA was at fault in continuing to pay them, when VA had been notified upon multiple occasions and had actually confirmed that the Veteran was incarcerated.  Absent sole administrative error, therefore, we find that the debt was valid.

      Waiver

We next turn to the question of whether recovery of the properly-declared debt in the amount of $14,572 may be waived. The Veteran contends that he cannot afford to repay the debt and that to repay the debt would cause him financial hardship.

The Committee did not find fraud, misrepresentation, or bad faith on the part of the veteran with respect to the creation of the overpayment at issue.  The Board, after an independent review of the record, concurs with this determination.  Therefore, waiver is not precluded under the provisions set forth in 38 U.S.C.A. § 5302(a).  However, to dispose of this matter on appeal, the Board must determine whether the recovery of the overpayment would be against the principles of equity and good conscience, thereby permitting waiver under 38 U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a).

The regulation provides that the standard of 'equity and good conscience' will be applied when the facts and circumstances in a particular case indicate the need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a).  In such a determination consideration will be given to elements which include the degree of fault of the debtor; a balancing of fault between the debtor and VA; whether recovery of the overpayment would result in unjust enrichment, or cause undue financial hardship to the debtor; and whether repayment of the debt would defeat the purpose for which it was intended.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965.

With regard to 'fault,' it appears that the Committee was entirely incorrect in finding the Veteran at fault in this matter.  Rather, it appears that the fault is almost entirely on the side of the VA.  If the RO had investigated the September 2007 assertion of the Veteran's wife that he was incarcerated, and had taken the proper steps to notify the officials responsible for authorizing the payment of monthly benefits at that time, the Veteran's pension benefits could reasonably have been stopped effective as of day 62 of his incarceration.  However, no such action was taken.  If appropriate action had been taken following receipt of the Veteran's own November 2007 letter, the overpayment could have been minimized to one or two months' worth of benefits.  If the RO had taken action to terminate benefit payments after the December 2007 confirmation of the Veteran's incarcerated status, the overpayment could have been significantly minimized.  Rather, despite having ample adequate notice as to the Veteran's incarcerated status, the VA inexplicably continued to send checks for another six or seven months.  

The Veteran's fault consists of failing to notify the VA of his incarceration within 61 days of that event.  However, he did notify the VA in November, and the VA waited for another eight or nine months to terminate his pension benefits.  Thus, we find ample fault on the part of the VA in the creation of this debt.

The Board thus finds that the Veteran, and not VA, was at fault for the debt created in this case.  The Veteran knowingly accepted VA pension benefits predicated upon having no income, despite having contemporaneous earned income that he concealed from VA. He has not offered any excuse for his actions, other than the vague assertion that he did not think he had earned quite that much additional income. When asked to substantiate lesser earnings, however, he declined to attempt to do so.

As the fact pattern shows that the Veteran received pension benefits to which he was not entitled, it is reasonable to conclude that he was unjustly enriched. Thus, his failure to make restitution would result in unfair gain to the Veteran.  In this regard, we note that the Veteran's obligation to the VA carries the same weight as any other obligations.

As to the element of 'undue financial hardship,' the Board observes that the regulation provides that consideration should be given to whether collection of the indebtedness would deprive the debtor or his family of the basic necessities.  As the Veteran is incarcerated, his basic needs are being provided by the taxpayers in the State of Texas via the prison system.  We note that the Veteran's wife failed to respond to a request for information pertaining to her financial picture in relation to her request for an apportionment of the Veteran's pension benefits.   

There is no evidence that the Veteran relinquished a valuable right or incurred any legal obligations resulting from reliance on VA benefits.  There is no indication contained in the record that the veteran relied upon the VA or any assurance made by the VA to his detriment.  The question of whether he changed his position to his own detriment is thus inapplicable to this case.

The purpose of the VA pension program is to provide a subsistence living for veterans of a period of war who have no alternative means of support.  In this case, the Veteran is shown to have alternative means of support, and indeed, is temporarily ineligible for VA pension benefits due to his incarceration.  Thus, waiving the indebtedness resulting from the overpayment of VA pension benefits in this case does defeat the purpose of the VA pension benefit.  See Cullen v. Brown, 5 Vet. App. 510 (1993).  

After having considered all the elements comprising the standard of equity and good conscience, the Board holds that the VA's fault in the creation of this debt far outweighs any other consideration.  The fact that the VA could have avoided the creation of the debt altogether, or at least substantially minimized the amount of the debt simply by performing its routine duties in a more prompt and timely manner is so egregious that other considerations pale by comparison.  




Continued on next page


ORDER

Waiver of the declared debt resulting from the overpayment of pension benefits in the amount of $14,572.00 is granted.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


